SIMONS, Circuit Judge
(dissenting in part).
I am in accord with the views expressed in the opinion of my colleagues in so far as it holds claim 2 of the patent in suit invalid for lack of sufficient disclosure, and in so far as it holds claims 11, 12 and 13 not infringed by the defendant. I dissent from the adjudication therein that claims 11, 12 and 13 are valid on the question of invention.
*547Just as there can be no infringement of a void patent, so it is clear to me that to hold patent claims valid as against a noninfringer, is to decide a hypothetical case. The recent case of Altvater v. Freeman, 319 U.S. 359, 363, 63 S.Ct. 1115, 87 L.Ed. 1450, so specifically declares. Electrical Fittings Corp. v. Thomas & Betts Co., 307 U.S. 241, 59 S.Ct. 860, 83 L.Ed. 1263; Aero Spark Plug Co. v. B. G. Corp., 2 Cir., 130 F.2d 290, 292; Cover v. Schwartz, 2 Cir., 133 F.2d 541, 545. Indeed, in Richard Irvin & Co. v. Westinghouse Air Brake Co., 2 Cir., 121 F.2d 429, 430, the court reversed a judgment that a patent was invalid “because that issue became moot as soon as it appeared that the defendant did not infringe.” 1 doubt that we need go so far. Grant Paper Box Co. v. Russell Box Co, 1 Cir, 151 F.2d 886, 890; Sinclair & Carroll Co, Inc. v. Interchemical Corp, 325 U.S. 327, 65 S.Ct. 1143. However, in Landis Machinery Co. v. Chaso Tool Co, Inc, 6 Cir, 141 F.2d 800, 805, fourteen patents with multiple claims were all held invalid and not infringed. Agreeing with the court below on its adjudication of non-infringement, we said in response to the concurring opinion in Aero Spark Plug Co. v. G. B. Corp, supra, the present majority concurring, “to what end shall we pursue our study of prior art * * * when if we arrive at conclusions in respect to validity, differing from those of the District Judge (i. e, that the patents are valid), we may not declare them, or direct an amendment of the decree to adjudicate validity proscribed by the Thomas & Betts case.”